Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2020                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161492(43)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  In re CERTIFIED QUESTIONS FROM THE                                                                  Richard H. Bernstein
  UNITED STATES DISTRICT COURT,                                                                       Elizabeth T. Clement
  WESTERN DISTRICT OF MICHIGAN,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  SOUTHERN DIVISION
  _________________________________________
  MIDWEST INSTITUTE OF HEALTH, PLLC,
  doing business as GRAND HEALTH PARTNERS,
  WELLSTON MEDICAL CENTER, PLLC,
  PRIMARY HEALTH SERVICES, PC, and
  JEFFERY GULICK,
               Plaintiffs,
                                                                    SC: 161492
  v                                                                 USDC-WD: 1:20-cv-414
  GOVERNOR OF MICHIGAN, MICHIGAN
  ATTORNEY GENERAL, and MICHIGAN
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES DIRECTOR,
             Defendants.
  _______________________________________/

        On order of the Chief Justice, the motion of the LONANG Institute to file a
  supplemental brief amicus curiae is GRANTED. The supplemental amicus brief submitted
  on September 15, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 25, 2020

                                                                              Clerk